DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, and 4-12 have been amended.  Claim 3 is cancelled.  New claim 13 is added.  Claims 1-2 and 4-13 are pending, and are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Allen Xue on 04/18/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 obviates the rejection. The rejection is hereby withdrawn.    
In addition, Applicant’s amendment to claim 12 obviates the rejection. The rejection is hereby withdrawn.    

Claim rejection under 35 U.S.C.§101
 
Applicant’s amendment to claim 12 obviates the rejection. The rejection is hereby withdrawn.    

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but the sufficient to overcome the rejection.  The rejection is revised necessitated by the amendment.

	
The following rejection is necessitated by the amendment filed 04/18/2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  It seems that claim 11 should start with “A”, not “The”, since claim 11 is the only claim drawn to functionalized chromatography matrix.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 9 recites the limitation "the organic solvent” of claim 1.  There is insufficient antecedent basis for this limitation in the claim, because the solvent in amended claim 1 is “an aprotic solvent”.   
Specifically, claim 12 recites the limitation "the functionalized chromatography matrix” of claim 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a method for preparing functionalized high-density chromatography matrix, but not drawn to a functionalized high-density chromatography matrix.  Claim 12 should depend on claim 11, instead.   

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Porath et al., Journal of Chromatography, (1975), v.103, p.49-62, in view of Hiemstra et al., Macromolecules, (2007), v.40, p.1165-1173, and CN 105820095B (“the `095 publication”, see Google English patent translation) to Cheng et al., and Scoble et al., Journal of Chromatography A, (1996), v.752, p.67-76.

Applicant’s claim 1 is drawn to a method for preparing functionalized high-density chromatography matrix, comprising the following steps: dissolving a catalyst and divinyl sulfone in an aprotic solvent to form a solution; removing water from a chromatography matrix to obtain a dehydrated chromatography matrix; adding the dehydrated chromatography matrix to the solution; carrying out a reaction in the solution to obtain a functionalized chromatography matrix, wherein the catalyst is pyridine derivatives or trisubstituted organic phosphorus compounds.

Applicant’s claim 11 is drawn to a functionalized chromatography matrix prepared by the method described according to claim 1.

Applicant’s claim 12 is drawn to an affinity chromatography column containing the functionalized chromatography matrix of claim 1.

Determination of the scope and content of the prior art (MPEP §2141.01)
Porath et al. discloses a method of manufacturing a divinyl sulphone (divinyl sulfone, DVS) modified agarose gels by reacting a suspended wet agarose gel with DVS in 0.5 M sodium carbonate buffer of pH 11.0 for 2 hours at 23 °C, and 2 hours at 45 °C as a matrix, see p. 49-51.  Porath et al. discloses the agarose chromatography matrix is used as affinity adsorbents or for immobilization of enzymes in biochemical applications, see p.62.

Hiemstra et al. discloses a method of manufacturing a divinyl sulphone (divinyl sulfone, DVS) modified dextran gels by reacting dextran with DVS in the presence of a catalyst of DPTS [i.e. a salt of 4-dimethylaminopyridine (4-DMAP) and p-toluenesulfonic acid (PTSA)] in DMSO (i.e. aprotic solvent) at room temperature for 24 hours.  All the solvents used in the reaction were distilled prior to use (to remove water), see “Synthesis Dex-Et-VS” at page 1166, left column.  Therefore, Hiemstra et al. discloses a method of manufacturing a divinyl sulphone modified dextran gels in an anhydrous solvent of DMSO.   

The `095 publication discloses a method of reacting methyl ethylene glycol ether (i) 
    PNG
    media_image1.png
    60
    180
    media_image1.png
    Greyscale
 with divinyl sulfone to make vinyl sulfonyl methyl ethylene glycol ether (I)  
    PNG
    media_image2.png
    80
    319
    media_image2.png
    Greyscale
 [0016] in the presence of a catalyst, wherein the catalyst is triphenylphosphine, or 4-dimethylaminopyridine (DMAP) [0022]. The `095 publication teaches the molar ratio of the catalyst to divinyl sulfone is from 1:3 to 1:10 [0024], and the reaction temperature is 25-30 °C [0025].  In addition, the `095 publication discloses using 1 mL of DVS in 20 mL of acetonitrile (CH3CN) as an organic solvent in the reaction for a concentration of 5% (v/v), Example 7, [0049].

Scoble et al. discloses a method of manufacturing of affinity chromatography matrix by reacting sepharose CL-4B with divinyl sulfone at pH 11 and 20 °C with 50 μl of divinyl sulfone per g of gel, see section 2.2 at p.69. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of Applicant’s claim 1 and Porath method is that Porath does not teach removing water from a chromatography matrix to obtain a dehydrated chromatography matrix, nor using a catalyst of pyridine derivatives or trisubstituted organic phosphorus compounds for catalyzing the reaction.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed method would have been obvious over the Porath method because the difference is further taught and/suggested by Hiemstra et al. Specifically, Hiemstra et al teaches a method of preparing a DVS modified dextran gels by reacting dextran with DVS in the presence of a catalyst of DPTS [i.e. a salt of 4-dimethylaminopyridine (4-DMAP) and p-toluenesulfonic acid (PTSA)] in dimethyl sulfoxide (DMSO aprotic solvent) at room temperature for 24 hours.  Hiemstra et al teaches that all the solvents used in the reaction were distilled prior to use to remove water.  Therefore, the differences are further taught and/or suggested.  In addition, the `095 publication discloses using a catalyst of triphenylphosphine, or 4-dimethylaminopyridine (DMAP) to catalyze the reaction of methyl ethylene glycol ether with divinyl sulfone, wherein the hydroxyl group in methyl ethylene glycol ether reacting with divinyl sulfone.  The reaction mechanism also applies to the method of claim 1 because the chromatograph matrix is hydrophilic microsphere having surface polyhydroxy structure according to Applicant’s claim 5. The `095 publication teaches the reaction temperature is room temperature (25-30 °C), and reaction time is 6 hours, see Example 7, [0049].  
Furthermore, optimization of operation procedure such as removing moisture/eater is not considered inventive steps, rather routine practice at grasp of one ordinary skilled (organic chemist) in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claim 2, Hiemstra et al and the `095 publication teach using a catalyst of triphenylphosphine, or 4-dimethylaminopyridine (DMAP) to catalyze the reaction, see Example 7, [0049].   
In terms of claim 4, the `095 publication teaches using an aprotic solvent of CH3CN to carry out the reaction, see Example 7, [0049]. Hiemstra et al teaches using DMSO as an aprotic solvent. 
In terms of claims 5-6, Porath discloses uses agarose gels as a chromatography matrix, and agarose and dextran gels are hydrophilic microsphere having surface polyhydroxy structure. 
In terms of claim 7, the `095 publication teaches the molar ratio of the catalyst to divinyl sulfone is from 1:3 to 1:10 [0024].  Hiemstra et al teaches the molar ratio of the catalyst to divinyl sulfone is from 1:3 to 1:10, see “Synthesis Dex-Et-VS” at page 1166, left column.
In terms of claim 8, the `095 publication teaches the reaction temperature is room temperature (25-30 °C), and reaction time is 6 hours, see Example 7, [0049].  Hiemstra et al teaches the reaction temperature is room temperature, see “Synthesis Dex-Et-VS” at page 1166, left column.
In terms of claim 9, the `095 publication discloses using 1 mL of DVS in 20 mL of acetonitrile (CH3CN) as an organic solvent in the reaction for a concentration of 5% (v/v), Example 7, [0049]. Hiemstra et al teaches using 25.86 mL of DVS (32.85 g) in 150 mL of DMSO, reads on the concentration range of 1-20% (v/v), see “Synthesis Dex-Et-VS” at page 1166, left column.
In terms of claim 10, Hiemstra et al teaches 4.75 g of the chromatograph matrix was formed in 150 mL of DMSO, which reads on 01.-0.3 g/mL, see “Synthesis Dex-Et-VS” at page 1166, left column.
In terms of claim 11, Porath et al. and Hiemstra et al disclose manufacturing affinity chromatography matrix by reacting agarose gels, sepharose CL-4B or dextran with divinyl sulfone.
In terms of claim 12, Porath et al. and Scoble et al. disclose manufacturing affinity chromatography matrix by reacting sepharose CL-4B with divinyl sulfone.
In terms of claim 13, Porath et al. teaches the reaction is carried out for 2 hours at 23 °C, and 2 hours at 45 °C, see p. 49-51.  Hiemstra et al teach the reaction is carried out in DMSO (i.e. aprotic solvent) at room temperature for 24 hours, see page 1166, left column.

Conclusions
Claim 11 is objected to.
Claims 1-2 and 4-13 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731